DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/21 has been entered.
Claims 27-37 have been amended. Claims 55-64 have been added. Claims 1-26 and 39-54 have been canceled. Claims 27-38 and 55-64 are pending and under examination.
Withdrawn Rejections
The rejection of claims 27, 28, 30, and 33-38 under 35 U.S.C. 101 because the claimed invention is directed to a judicial without significantly more, is withdrawn in light of Applicant’s amendment thereto. See paragraph 9, page 3 of the previous Office action.
The rejection of claims 27-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 11, page 11 of the previous Office action.
Maintained Rejection
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29, 31, 57-58, and 61-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial without significantly more. 
Claim 29 is drawn to a method of treating a patient for kidney disease or a causative condition thereof with at least one of an oral insulin, an ACE inhibitor, and an angiotensin II receptor blocker, wherein the kidney disease or the causative condition thereof is selected from the group consisting of chronic kidney failure, hypertension and diabetes, comprising: (a) obtaining a test sample from a patient undergoing a treatment regimen for the kidney disease or a causative condition thereof, wherein said treatment regimen comprises administration of at least one of an oral insulin, an ACE inhibitor, and an angiotensin II receptor blocker; (b) measuring a level of a biomarker in said test sample, wherein the biomarker comprises TNF RI, CHGA, TNF RII, S100A4, FABP5, E-Cadherin, TIMP1, and combinations thereof; (c) comparing said level to a normal control level of said biomarker; (d) evaluating from said comparing step (c) and selecting based on the evaluation whether said patient is responsive to said treatment regimen; and (e) adjusting said treatment regimen of step (a) based on said evaluating step (d).
Claim 31 is drawn to a method of treating a patient for kidney disease or a causative condition thereof with at least on of an oral insulin, an ACE inhibitor, and an angiotensin II receptor blocker, wherein the kidney disease or the causative condition thereof is selected from the group consisting chronic kidney failure, hypertension, and diabetes, comprising: (a) evaluating a level of a biomarker in a test sample obtained from a patient undergoing a treatment regimen for kidney disease or the causative condition thereof, wherein said treatment regimen comprises administration of at least one of an oral insulin, an ACE inhibitor, and an angiotensin II receptor blocker, relative to a normal control level of said biomarker, wherein the biomarker comprises TNF RI, CHGA, TNF RII, S100A4, FABP5, E-Cadherin, TIMP1, and combinations thereof; and (b) adjusting said treatment regimen of step (a) based on said evaluating step (a).

Regarding Step 2A Prong One, Claims 29 recite(s) comparing said level to a normal control level of said biomarkers and evaluating from said comparing step (c) whether said patient is responsive to said treatment regimen, and adjusting said treatment regimen of step (a) based on said evaluating step (d).  Claim 31 recites evaluating a level of a biomarker in a test sample, and adjusting said treatment regimen of step (a) based on said evaluating step (a). 
The limitations of comparing, evaluating and adjusting, under its broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. In addition, the comparing steps and evaluating steps describes a naturally occurring relationship between TNF R1, CHGA, S100A4, FABP5, E-cadherin, and TIMP1 and kidney disease, and thus is also considered to recite a law of nature. Accordingly, the claim recites a judicial exception (both an abstract idea and a law of nature).
Regarding Step 2A Prong Two, the judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. A claim that focuses on the use of a judicial exception must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966. 
Adding steps to a natural biological process or an abstract idea that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient. See id. At 1966,1970. As stated in MPEP 2106.05(d), the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity 
 "Suitable multiplexing methods include array based binding assays using patterned arrays of immobilized antibodies directed against the biomarkers of interest. Various approaches for conducting multiplexed assays have been described (See e.g., US 20040022677; US 20050052646; US 20030207290; US 20030113713; US 20050142033; and US 20040189311, each of which is incorporated herein by reference in their entireties. One approach to multiplexing binding assays involves the use of patterned arrays of binding reagents, e.g., U.S. Pat. Nos. 5,807,522 and 6,110,426; Delehanty J-B., Printing functional protein microarrays using piezoelectric capillaries, Methods Mol. Bio. (2004) 264: 135-44; Lue R Y et al., Site-specific immobilization of biotinylated proteins for protein microarray analysis, Methods Mol. Biol. (2004) 264: 85-100; Lovett, Toxicogenomics: Toxicologists Brace for Genomics Revolution, Science (2000) 289: 536-537; Berns A, Cancer Gene expression in diagnosis, nature (2000), 403, 491-92; Walt, Molecular Biology: Bead-based Fiber-Optic Arrays, Science (2000) 287: 451-52 for more details). Another approach involves the use of binding reagents coated on beads that can be individually identified and interrogated. See e.g., WO 9926067, which describes the use of magnetic particles that vary in size to assay multiple analytes; particles belonging to different distinct size ranges are used to assay different analytes. The particles are designed to be distinguished and individually interrogated by flow cytometry. Vignali has described a multiplex binding assay in which 64 different bead sets of microparticles are employed, each having a uniform and distinct proportion of two dyes (Vignali, D. A A, "Multiplexed Particle-Based Flow Cytometric Assays" J. ImmunoL Meth. (2000) 243: 243-55). A similar approach involving a set of 15 different beads of differing size and fluorescence has been disclosed as useful for simultaneous typing of multiple pneumococcal serotypes (Park, M. K et al., "A Latex Bead-Based Flow Cytometric Immunoassay Capable of Simultaneous Typing of Multiple Pneumococcal Serotypes (Multibead Assay)" Clin. Diag. Lab ImmunoL (2000) 7: 486-489). Bishop, J E et al. have described a multiplex sandwich assay for simultaneous quantification of six human cytokines (Bishop, L E. et al., "Simultaneous Quantification of Six Human Cytokines in a Single Sample Using Microparticle-based Flow Cytometric Technology," Clin. Chem (1999) 45:1693-1694).”


Claims 29(e) and 31(b) recite the additional step of adjusting said treatment regimen based on said evaluating step. Although the limitation recites wherein said treatment regimen comprises administration of at least one of an oral insulin, an ACE inhibitor and an angiotensin II receptor blocker, this treatment regimen is administered prior to the detection of the biomarkers, and thus, this limitation does not integrate the judicial exception into a practical application, but rather, is performed in order to gather data about the recited laws of nature and this step is thus ancillary to the overall diagnostic focus of the claims. Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), the claims here tell the relevant audience (doctors) about the law of nature and at most adds a suggestion that the doctors take those laws into account when treating their patients. Limitations 29(e) and 31(b) thus fail to meaningfully limit the claim because they do not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, the additional limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of treating does not require any particular application of the recited comparing, evaluating and adjusting steps and is at best the equivalent of adding the words “apply it” to the judicial exceptions. Mere instructions to apply 
Applicant’s Arguments
Applicant argues that claims 29 and 31 are amended and affirmatively recite the treatment regimen in step (a).
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
Applicant’s amendment to claims 29 and 31 is acknowledged. However, the amendment is not sufficient to overcome the rejection. The treatment regimen recited in claims 29 and 31 is administered prior to the measurement of the biomarker levels. As noted above, this limitation does not integrate the judicial exception into a practical application, but rather, is performed in order to gather data about the recited laws of nature and this step is thus ancillary to the overall diagnostic focus of the claims. 
Although both claims 29 and 31 recite adjusting said treatment regimen based on said evaluating step, “adjusting” is not a treatment step per se.  In order for a treatment to be considered particular, the claim limitation must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. In the instant case, adjusting is not a positive limitation because it does not necessarily require that a treatment be administered, but rather, merely indicates how the claimed invention might be used. Thus, the judicial exception has not been integrated into a practical application.  
 New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 31, 57-58, and 61-62 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 31 recite adjusting said treatment regimen of step(a) based on said evaluating step. This limitation is indefinite because it is a relative term and it is unclear what is encompassed by the phrase “adjusting said treatment regimen”. 
Adjusting is not defined in the specification, and therefore is given its customary definition of to alter or move something slightly in order to achieve the desired fit, appearance, or result.  Under the broadest reasonable interpretation, the limitation encompasses making any number of changes to the treatment regimen. Such changes could include increasing the treatment dose, decreasing the treatment dose, changing drugs, adding drugs to the regimen, or even stopping treatment. 
Given that the specification fails to provide a discernable boundary around the scope of the adjustment of the treatment regimen and does not describe what adjustments are made to the treatment regimen; the phrase uses relative language that could be interpreted in multiple ways; one of skill in the art would not understand the metes and bounds of the claim. Dependent claims 57-58 depend from claim 29, and thus are included in the rejection. Dependent claims 61-62 depend from claim 31, and thus are included in the rejection.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 27, 28, 33-38, 55, and 56 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Niewczas et al. (US Patent Application Publication 2011/0281758 A1, published November 17, 2011).
	Claim 27 is drawn to a method of detecting a biomarker in a patient, wherein the patient is undergoing treatment for a kidney disease or a causative condition thereof, the kidney disease or the causative condition thereof being selected from the group consisting of Lupus, HIV, AIDS, hepatitis B, hepatitis C, pyelonephritis, polycystic kidney disease, congenital defects, exposure to toxins, overuse of nonsteroidal anti-inflammatory drugs, acute renal failure, chronic kidney failure, hypertension, and diabetes, said method comprising: (a) obtaining a test sample from the patient undergoing treatment for the kidney disease or the causative condition thereof; and (b) measuring a level of the biomarker in said test sample by contacting said test sample with capture antibodies to the biomarker, wherein the biomarker comprises one or more of TNF RI, CHGA, TNF RII, S100A4, FABP5, E-Cadherin, TIMP1, and combinations thereof.
	Claim 28 is drawn to a method of detecting a biomarker in a patient, wherein the patient is undergoing treatment for a kidney disease or a causative condition thereof, the kidney disease or the causative condition thereof being selected from the group consisting of Lupus, 
	Niewczas et al. teach a method of detecting a sTNFR1 and sTNFR2 in a patient undergoing treatment for diabetes (See paragraphs 0029-0030 and 0047-0055). Niewczas et al. teach that the patient is undergoing treatment with insulin for diabetes (See paragraph 0047). Niewczas et al. teach obtaining a blood sample from the subject (See paragraph 0050). Niewczas et al. teach that the markers are measured by ELISA (See paragraph 0055).  Niewczas et al. teach that the biomarker was measured by contacting the sample with capture antibodies specific for each analyte bound covalently to fluorescently labeled microspheres, biotinylated detection antibodies and streptavidin-phycoerythrin (See paragraphs 0028 and 0055). Niewczas et al. teach that the levels of biomarkers can be measured using a multiplex particle enhanced immunoassay (See paragraph 0043). Niewczas et al. teach comparing said biomarkers level to a threshold value and a subject with a predisposition to develop ERFD is one whose sample contains one or more of the biomarkers disclosed herein in amounts that differ (e.g., significantly differ) from, or are above, below, greater than or equal to, less than or equal to, or about the same as, depending on whether the reference represents a normal risk subject or a high risk subject, from the level of the same one or more biomarkers in a reference profile (See paragraphs 0021 and 0038). Niewczas et al. teach that the biomarkers can be used to determine the efficacy of a therapy administered to prevent ERFD by contacting the biomarker-specific biomolecules with a sample obtained from a subject undergoing a selected therapy. Niewczas et al. teach that the level of one or more biomarkers in the sample can be 
Claim Status
Claims 27, 28, 29, 31, 33-38, 55-58, 61, and 62 are rejected. 
Claims 30, 32, 59-60, and 63-64 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646